Citation Nr: 0811553	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-14 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from March 29, 2005 to May 13, 2007 and as 50 percent 
disabling since May 14, 2007.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO, in pertinent 
part, granted service connection for PTSD and assigned a 30 
percent rating with an effective date of March 29, 2005 (date 
the veteran's claim was received).  A June 2007 rating 
decision increased the veteran's disability rating from 30 
percent to 50 percent as of May 14, 2007.  

At his hearing before the undersigned Acting Veterans Law 
Judge in October 2007, the veteran indicated that he was no 
longer able to work as a result of his service connected 
disabilities.  As a claim for total disability rating based 
on individual unemployability (TDIU) has not yet been 
adjudicated, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified that since his last VA examination in 
May 2007 his PTSD related symptomatology has increased in 
severity.  Specifically, the veteran cited to suicidal 
thoughts, irrational irritability, and anger management 
problems.  See October 2007 hearing transcript (T.) at 2, 10-
12.  The veteran's wife also testified that the veteran was 
having memory problems.  See T. at 18-19.  As such, the Board 
has no discretion and must remand this matter to afford the 
veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his PTSD. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The veteran also testified that he receives pertinent 
treatment at the VA Medical Center (VAMC) in Muskogee, 
Oklahoma every other Wednesday.  See T. at 15.  However, the 
most recent VA treatment records which are included in the 
claims folder are dated in May 2007.  As such, updated 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from the Muskogee VAMC from May 
2007 to the present. 

2.  After the foregoing development has 
been completed, arrange to have the 
veteran scheduled for a psychiatric 
examination to evaluate the current nature 
and severity of his PTSD.  The examiner 
should review the claims file, examine the 
veteran, and fully describe all 
psychiatric symptoms and manifestations 
exhibited by the veteran, and their impact 
on his social and industrial functioning.  
The examiner should also provide a Global 
Assessment of Functioning score and an 
explanation of its meaning.  A complete 
rationale should be provided.  

3.  Thereafter, re-adjudicate the issue of 
entitlement to an initial rating greater 
than 30 percent from March 29, 2005 to 
May 13, 2007 and greater than 50 percent 
since May 14, 2007 for the 
service-connected PTSD.  If the decision 
remains adverse to the veteran, both he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


